

117 HR 5357 IH: Unruly Passenger Restraint Review Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5357IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Ms. Van Duyne introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure the effective response by passenger air carrier personnel to an unruly passenger on an aircraft, and for other purposes. 
1.Short titleThis Act may be cited as the Unruly Passenger Restraint Review Act. 2.Sense of CongressIt is the sense of Congress that— 
(1)incidents of unruly passenger conduct pose substantial operational and safety risks to passenger air carrier (as defined in section 3(f)) personnel and passengers on board an aircraft; (2)the forcible restraint of unruly passengers, while sometimes necessary, should only occur as a last resort to ensure the safety of passenger air carrier personnel and passengers on board an aircraft; 
(3)individuals who perpetrate such incidents, especially those that require forcible restraint, should be held fully accountable under all applicable Federal and State laws; (4)particular caution and judgement should be exercised by passenger air carrier personnel when determining whether a situation requires the forcible restraint of an unruly minor passenger or passenger experiencing mental distress; 
(5)the Federal Aviation Administration, in coordination with appropriate Federal Agencies, should provide guidance and establish procedures for passenger air carrier personnel to address incidents of unruly passenger conduct, including the procedures, equipment, and training requirements for passenger air carrier personnel to— (A)recognize and respond to an instance of an unruly passenger behavior in a manner that attempts to de-escalate a situation; 
(B)properly and safely, if necessary, restrain an unruly passenger; (C)appropriately differentiate between unruly conduct from an adult passenger, a minor passenger, and a passenger experiencing mental distress and respond accordingly; 
(D)facilitate the reporting of such incidents to appropriate law enforcement agencies; (E)communicate expectations of conduct to air carrier passengers; and 
(F)communicate the rights of air carrier passengers with respect to passenger conduct towards passenger air carrier personnel; and (6)each passenger air carrier should have the procedures, equipment, and training in place to comply with the Federal Aviation Administration’s guidance and requirements described in paragraph (5). 
3.Government accountability office report 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study to review current passenger air carrier procedures related to unruly passengers, including all policies, training, and equipment requirements put in place by the Federal Government and provide recommendations to address and mitigate the impacts of such incidents, including significant operational disruptions, safety risks, and the need to restrain a disruptive passenger aboard an aircraft. (b)ConsiderationsIn carrying out the study required under subsection (a), the Comptroller General shall, at a minimum— 
(1)review current passenger air carrier procedures and protocols for responding to unruly passenger behavior; (2)examine current passenger air carrier personnel training requirements as put in place by the Federal Government and programs related to de-escalation techniques for passenger disruptions and provide recommendations for improvement; and 
(3)review current passenger air carrier and Federal Government procedures for restraining an unruly adult passenger, an unruly minor passenger, and a passenger experiencing mental distress in a situation in which Federal law enforcement is unable to intervene. (c)ReportUpon completion of the study required under subsection (a), the Comptroller General shall submit to the Committee of Transportation and Infrastructure of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate a report on the findings and recommendations of the study. 
(d)Best practicesNot later than 1 year after the completion of the study required under subsection (a), the Administrator of the Federal Aviation Administration shall— (1)develop, in consultation with passenger air carriers and labor unions representing passenger air carrier personnel, best practices to address and mitigate the impacts of unruly passenger incidents; and 
(2)take the findings and recommendations of the report submitted under subsection (c) into consideration when developing such best practices. (e)ConsultationIn developing best practices under subsection (d), the Administrator shall consult with the heads of such other Federal agencies as the Administrator determines appropriate. 
(f)Passenger air carrier definedIn this Act, the term passenger air carrier means an air carrier that provides scheduled passenger air transportation.  